UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6940


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DWIGHT LAMAR JONES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. James C. Dever III, District Judge. (2:12-cr-00019-D-1)


Submitted: November 30, 2018                                Decided: December 13, 2018


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dwight Lamar Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dwight Lamar Jones appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction based on Amendment 782 to

the United States Sentencing Guidelines. We review for abuse of discretion the denial of

a § 3582(c)(2) motion. United States v. Smalls, 720 F.3d 193, 195 (4th Cir. 2013).

Because our review of the record reveals no abuse of discretion, we affirm the district

court’s order. We deny Jones’ motion to appoint counsel.         We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2